Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Rebornne (USA) Inc. Acquisition, Inc. (the "Company") on Form 10-KT for the year endingMarch 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Dairy Global, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Rebornne (USA) Inc. By: /s/Dairy Global Dairy Global Chief Executive Officer, Chief Financial Officer Dated: October6, 2010
